ACCEPTED
                                                               04-15-00617-CV
                                                   FOURTH COURT OF APPEALS
                                                        SAN ANTONIO,  1 TEXAS
                                                         10/23/2015 3:55:30 PM
                                                                KEITH HOTTLE
                                                                        CLERK

 1                         Richey Gentry
                      Official Court Reporter
 2                      81st District Court
                            265 PR 4661
 3                   Castroville, Texas 78009

 4
                            October 21, 2015
 5

 6   INVOICE TO:
     Mr. Sameer Mandke
 7   Gilbert Mandke, PLLC
     10100 Kleckley #15-B
 8   Houston, Texas 77075

 9

10      In Re: Cause No. 14-08-00144-CVL, Mountain Laurel
     Minerals, LLC, Plaintiffs v. Mustang Minerals, LLC,.
11   Defendants; Hearing held on September 2, 2015 in the
     81st District Court of Atascosa County, Texas.
12

13

14
     Preparation of the Reporter's Record:          $130.00
15

16

17                      T H A N K       Y O U

18

19

20

21

22

23

24

25